842 F.2d 1292Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sophie RESETAR, Plaintiff-Appellant,v.Charles GILCHRIST, Executive of Montgomery County, Maryland;County Council, Montgomery County Government, (Esther P.Gelman, President);  Harry Hughes, Governor of the State ofMaryland;  General Assembly of Maryland;  State Senate ofMaryland;  Harriet A. Herman, Director, Montgomery CountyDepartment of Social Services;  Doreen C. Getsinger,Supervisor, Montgomery County, Department of SocialServices;  Bonnie M. Behrens, Social Worker, MontgomeryCounty, Department of Social Services;  Donald L. Wassmann,Director of Elder Affairs, Office of Family Resources AreaAgency on Aging;  Suzanne C. Wilbur, Social Worker, Divisionof Elder Affairs, Office of Family Resources Area on Aging;William Francis Xavier Becker;  Ann Peck, Public HealthNurse;  Lawrence Thomas, Public Health Nurse;  MontgomeryCounty Health Department;  Joan Finnerty;  Mary Kress,Patient Services, Department of Suburban Hospital;  LucyBecker, Patient Services, Department of Suburban Hospital;Joseph D. Connor;  Roxanne L. Stigers, Administrator;Pauling W. McCoskey, Employee of Collingswood Nursing Home;Carol J. H. Frost, Assistant Vice President, State NationalBank;  Sandra L. King, Manager of State National Bank,Defendants- Appellees.
No. 86-2144.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 29, 1988.Decided March 8, 1988.

Sophie Resetar, appellant pro se.
Jefferson Vaughan Wright, Ruth Thiedke Porter, Bruce P. Sherman, Daniel H. Shapira, Robert L. Porter, Paul A. McGuckian, James R. Kelly, Bernard J. McAuley, Larry A. Silverman, David Eugene Stevenson, M. Bernadine Myles, Joel J. Rabin, David E. Manoogian, Paul V. McCormick, Craig S. Rice, Stuart Samuel Greenfeig, Jack A. Myerson, A. Howard Metro, Jean Marie Jones, for appellees.
Before WIDENER and ERVIN, Circuit Judges and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order of dismissal under 28 U.S.C. Sec. 1915(d) is without merit.  As this appeal presents no substantial question, the motion for a complete transcript of proceedings in the district court is denied.  28 U.S.C. Sec. 753(f).  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Resetar v. Gilchrist, CA-82-2792 (D.Md. July 10, 1986).


2
AFFIRMED.